UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 20-F/A o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report. Commission file number 001-33655 PARAGON SHIPPING INC. (Exact name of Registrant as specified in its charter) Paragon Shipping Inc. (Translation of Registrant's name into English) Republic of the Marshall Islands (Jurisdiction of incorporation or organization) 15 Karamanli Ave., GR 166 73, Voula, Greece (Address of principal executive offices) Robert Perri, +30 , r.perri@paragonshipping.gr 15 Karamanli Ave., GR 166 73, Voula, Greece (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Registered Name of each exchange on which Common shares, $0.001 par value New York Stock Exchange Preferred stock purchase rights New York Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: As of December 31, 2012, there were 11,001,403 shares of the registrant's Common Stock, par value $0.001 per share, outstanding. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. o Yes x No Note-Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See the definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated filero Non-accelerated filerx Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPx International Financial Reporting Standards as issued by the International Accounting Standardso Other o If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. o Item 17 o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No EXPLANATORY NOTE The purpose of this Amendment No. 1 (the “Amendment No. 1”) to the Annual Report on Form 20-F of Paragon Shipping Inc. (the “Company”) for the year ended December 31, 2012, filed with the Securities and Exchange Commission (the “SEC”) on April 3, 2013 (the “Form 20-F”), is solely to correct a typographical error contained in the Report of Independent Registered Public Accounting Firm ofDeloitte Hadjipavlou, Sofianos & Cambanis S.A., regarding the Company’s consolidated financial statements appearing in the Form 20-F. The report was inadvertently dated April 27, 2013 and should be dated April 27, 2012, as shown herein, consistent with the manually signed audit report. No other changes have been made in this Amendment No. 1 to the Form 20-F. In order to comply with certain requirements of the SEC’s rules in connection with the filing of this Amendment No. 1, this Amendment No. 1 includes Item 18. Financial Statements. This Amendment No. 1 does not, and does not purport to, amend, modify, update, restate or change in any way the information contained or disclosures made in the Form 20-F, including the previously reported consolidated financial statements. This Amendment No. 1 speaks as of the original filing date of the Form 20-F, and does not reflect events that may have occurred subsequent to the date the Form 20-F was filed with the SEC. Consistent with the rules of the SEC, the certifications of the Company’s principal executive officer and principal financial officer as of the date of this Amendment No. 1 are attached as exhibits to this Amendment No. 1. The only change in these certifications from the certifications of the Company’s principal executive officer and principal financial officer filed as exhibits to the Form 20-F is their date.In addition, the Company is also attaching as Exhibit 101 hereto the Interactive Data File disclosure furnished as Exhibit 101 to the Form 20-F.No changes have been made to the Interactive Data File disclosure furnished as Exhibit 101 to this Amendment No. 1 from the Interactive Data File disclosure furnished as Exhibit 101 to the Form 20-F. PART III Item 18.Financial Statements The following financial statements beginning on page F-1 are filed as a part of this annual report. Item 19.Exhibits Exhibit Number Description Rule 13a-14(a)/15d-14(a) Certification of Principal Executive Officer Rule 13a-14(a)/15d-14(a) Certification of Principal Financial Officer Certification of Principal Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Principal Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 The following financial information from Paragon Shipping Inc.'s Annual Report on Form 20-F for the fiscal year ended December 31, 2012, formatted in Extensible Business Reporting Language (XBRL): (1) Consolidated Balance Sheets as of December 31, 2011 and 2012; (2) Consolidated Statements of Comprehensive Income / (Loss) for the years ended December 31, 2010, 2011, and 2012; (3) Consolidated Statements of Shareholders' Equity for the years ended December 31, 2010, 2011, and 2012; (4) Consolidated Statements of Cash Flows for the years ended December 31, 2010, 2011, and 2012; and (5) Notes to Consolidated Financial Statements. SIGNATURES The registrant hereby certifies that it meets all of the requirements for filing on Form 20-F/A and that it has duly caused and authorized the undersigned to sign this annual report on its behalf. PARAGON SHIPPING INC. By: /s/ Robert Perri Name: Robert Perri Title:Chief Financial Officer Dated: April 18, 2013 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2011 and 2012 F-5 Consolidated Statements of Comprehensive Income / (Loss) for the years ended December 31, 2010, 2011, and 2012 F-6 Consolidated Statements of Shareholders' Equity for the years ended December 31, 2010, 2011, and 2012 F-7 Consolidated Statements of Cash Flows for the years ended December 31, 2010, 2011, and 2012 F-8 Notes to Consolidated Financial Statements F-9 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders of Paragon Shipping Inc. We have audited the accompanying consolidated balance sheet of Paragon Shipping Inc. (the "Company") as of December 31, 2012, and the related consolidated statements of comprehensive income / (loss), shareholders' equity, and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Paragon Shipping Inc. at December 31, 2012, and the consolidated results of its operations and its cash flows for the year then ended, in conformity with U.S. generally accepted accounting principles. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Paragon Shipping Inc.'s internal control over financial reporting as of December 31, 2012, based on criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated April 03, 2013 expressed an unqualified opinion thereon. /s/ Ernst & Young (Hellas) Certified Auditors Accountants S.A Athens, Greece April 03, 2013 F-2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ON INTERNAL CONTROL OVER FINANCIAL REPORTING The Board of Directors and Shareholders of Paragon Shipping Inc. We have audited Paragon Shipping Inc.'s internal control over financial reporting as of December 31, 2012, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the COSO criteria). Paragon Shipping Inc.'s management is responsible for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management's Annual Report on Internal Control over Financial Reporting for the year ended December 31, 2012. Our responsibility is to express an opinion on the company's internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, Paragon Shipping Inc. maintained, in all material respects, effective internal control over financial reporting as of December 31, 2012, based on the COSO criteria. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Paragon Shipping Inc. as of December 31, 2012, and the related consolidated statements of comprehensive income / (loss), shareholders' equity, and cash flows for the year then ended and our report dated April 03, 2013, expressed an unqualified opinion thereon. /s/ Ernst & Young (Hellas) Certified Auditors Accountants S.A Athens, Greece April 03, 2013 F-3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Paragon Shipping Inc. Majuro, Republic of The Marshall Islands We have audited the accompanying consolidated balance sheet of Paragon Shipping Inc. and subsidiaries (the "Company") as of December 31, 2011, and the related consolidated statements of comprehensive income / (loss), shareholders' equity, and cash flows for each of the two years in the period ended December 31, 2011. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of Paragon Shipping Inc. and subsidiaries as of December 31, 2011, and the results of their operations and their cash flows for each of the two years in the period ended December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte Hadjipavlou, Sofianos & Cambanis S.A. Athens, Greece April 27, 2012 (April 3, 2013 as to the effects of the reverse stock split described in Notes 1 and 12 to the consolidated financial statements.) F-4 Paragon Shipping Inc. Consolidated Balance Sheets As of December 31, 2011 and 2012 (Expressed in United States Dollars - except for share data) Notes Assets Current assets Cash and cash equivalents Restricted cash Trade receivables, net Other receivables Prepaid expenses Due from related parties Note 3 Inventories Loan to affiliate Notes 3, 20 - Marketable securities Note 11 - Total current assets Fixed assets Vessels, net Note 5 Advances for vessel acquisitions and vessels under construction Note 4 Other fixed assets, net Note 2 Total fixed assets, net Investment in affiliate Note 8 Loan to affiliate Notes 3, 20 Other assets Note 6 Restricted cash Total Assets Liabilities and Shareholders' Equity Current liabilities Trade accounts payable Accrued expenses Note 7 Due to related parties Note 3 - Interest rate swaps Notes 10, 11 Deferred income Current portion of long-term debt Note 9 Total current liabilities Long-term liabilities Long-term debt Note 9 Interest rate swaps Notes 10, 11 Total long-term liabilities Total Liabilities Commitments and Contingencies Note 19 Shareholders' Equity Preferred shares, $0.001 par value; 25,000,000 authorized; none issued and outstanding Note 12 - - Class A common shares, $0.001 par value; 750,000,000 authorized; 6,089,826 and 11,001,403 issued and outstanding at December 31, 2011 and 2012, respectively Note 12 Class B common shares, $0.001 par value; 5,000,000 authorized; none issued and outstanding Note 12 - - Additional paid-in capital Note 12 Accumulated other comprehensive loss Note 11 - ) Accumulated deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity The accompanying notes are an integral part of the consolidated financial statements. F-5 Paragon Shipping Inc. Consolidated Statements of Comprehensive Income / (Loss) For the years ended December 31, 2010, 2011 and 2012 (Expressed in United States Dollars - except for share data) Notes Revenue Time charter revenue Commissions (including related party of $1,427,823, $1,119,611 and $646,987 in 2010, 2011 and 2012, respectively) Note 3 ) ) ) Net Revenue Expenses / (Income) Voyage expenses Note 2 Vessels operating expenses (including related party of $616,388, $581,021 and $660,474 in 2010, 2011 and 2012, respectively) Notes 2, 3, 14 Dry-docking expenses (including related party of $120,506, $122,481 and $0 in 2010, 2011 and 2012, respectively) Note 3 - Management fees - related party Notes 3, 12 Depreciation Note 5 General and administrative expenses (including related party of $2,337,289, $5,265,799 and $3,304,116 in 2010, 2011 and 2012, respectively) Notes 3, 13, 15 Impairment loss Notes 5, 11 - - Bad debt provisions - - (Gain) / Loss on sale of assets / vessel acquisition option Note 5 ) - Gain from vessel early redelivery ) ) - Gain from marketable securities, net Note 11 - - ) Other income Note 16 - - ) Operating Income / (Loss) ) Other Income / (Expenses) Interest and finance costs ) ) ) Loss on derivatives, net Notes 10, 11 ) ) ) Interest income (including related party of $0, $508,019 and $675,856 in 2010, 2011 and 2012, respectively) Note 3 Equity in net income of affiliate Note 8 - Gain from debt extinguishment Note 9 - - Loss on investment in affiliate Notes 8, 11 - - ) Foreign currency gain / (loss) ) Total Other Expenses, net ) ) ) Net Income / (Loss) ) ) Other Comprehensive Income / (Loss) Unrealized loss on cash flow hedges Note 11 - - ) Transfer of realized loss on cash flow hedges to earnings Note 11 - - Equity in other comprehensive loss of affiliate Note 8 - - ) Unrealized loss on change in fair value of marketable securities Note 11 - - ) Transfer of impairment of marketable securities to earnings Note 11 - - Total Other Comprehensive Loss - - ) Comprehensive Income / (Loss) ) ) Earnings / (Loss) per Class A common share, basic and diluted Note 18 $ $ ) $ ) Weighted average number of Class A common shares, basic and diluted Note 18 The accompanying notes are an integral part of the consolidated financial statements. F-6 Paragon Shipping Inc. Consolidated Statements of Shareholders' Equity For the years ended December 31, 2010, 2011 and 2012 (Expressed in United States Dollars - except for share data) Class A Shares Retained Additional Accumulated Earnings / Number of Par Paid-in Comprehensive (Accumulated Shares Value Capital Loss Deficit) Total Balance January 1, 2010 - Issuance of Class A common shares, net of issuance costs - - Issuance of non-vested Class A common share awards ) - - - Cancellation of non-vested Class A common share awards ) (1 ) 1 - - - Share based compensation - Dividends paid ($2.00 per share) - ) ) Net Income - Balance December 31, 2010 - Issuance of Class A common shares, net of issuance costs - - Issuance of non-vested Class A common share awards ) - - - Cancellation of non-vested Class A common share awards ) - Share based compensation - Dividends paid ($0.50 per share) - ) ) Net Loss - ) ) Balance December 31, 2011 - ) Issuance of Class A common shares, net of issuance costs - - Cancellation of non-vested Class A common share awards ) (1 ) 1 - - - Share based compensation - Net Loss - ) ) Other comprehensive loss - - - ) - ) Balance December 31, 2012 ) ) The accompanying notes are an integral part of the consolidated financial statements. F-7 Paragon Shipping Inc. Consolidated Statements of Cash Flows For the years ended December 31, 2010, 2011 and 2012 (Expressed in United States Dollars - except for share data) Cash flows from operating activities Net Income / (Loss) ) ) Adjustments to reconcile net income / (loss) to net cash provided byoperating activities Depreciation Impairment loss - - Loss on investment in affiliate - - (Gain) / Loss on sale of assets / vessel acquisition option ) - Amortization of below and above market acquired time charters ) - - Amortization and write off of financing costs Bad debt provisions - - Share based compensation Gain from marketable securities, net - - ) Gain from debt extinguishment - - ) Unrealized gain on interest rate swaps ) ) ) Equity in net income of affiliate net of dividends received - ) Changes in assets and liabilities: Trade receivables, net ) Other receivables Prepaid expenses ) ) Inventories ) ) Due from related parties ) ) Other long-term receivables - - Trade accounts payable ) Accrued expenses ) ) Due to related parties - - Deferred income ) ) Net cash from operating activities Cash flow from investing activities Net proceeds from sale of assets / vessel acquisition option - Acquisition of vessels and capital expenditures ) ) ) Payments for vessels under construction ) ) - Loan to affiliate - ) - Repayment from affiliate - Return of investment in affiliate - - Other fixed assets ) ) ) Release of restricted cash - Increase of restricted cash ) - - Net cash (used in) / from investing activities ) ) Cash flows from financing activities Proceeds from long-term debt Repayment of long-term debt ) ) ) Payment of financing costs ) ) ) Proceeds from the issuance of Class A common shares Class A common shares offering costs ) ) ) Dividends paid ) ) - Net cash (used in) / from financing activities ) ) Net (decrease) / increase in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period Supplemental disclosure of cash flow information Cash paid during the period for interest (excluding capitalized interest) Non-cash investing activities - fair value consideration of shares received for vessel sales - - Non-cash financing activities - unpaid financing costs - The accompanying notes are an integral part of the consolidated financial statements. F-8 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 1.Basis of Presentation and General Information Basis of Presentation: Paragon Shipping Inc. ("Paragon") is a public company incorporated in the Republic of the Marshall Islands on April26, 2006 and is engaged in the ocean transportation of drybulk cargoes worldwide through the ownership and operation of drybulk carriers. In December2006, Paragon established a branch in Greece under the provision of Law 89 of 1967, as amended. The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America ("U.S. GAAP") and include the accounts of Paragon Shipping Inc. and its wholly-owned subsidiaries (collectively the "Company") as discussed below as of December 31, 2011 and 2012 and for the years ended December 31, 2010, 2011 and 2012. Drybulk Vessel Owning Subsidiaries: Vessel Owning Company Date of Incorporation Country of Incorporation Vessel's Name Delivery Date Built DWT Trade Force Shipping S.A. November 15, 2006 Marshall Islands Deep Seas December 2006 Frontline Marine Co. November 15, 2006 Marshall Islands Calm Seas December 2006 Fairplay Maritime Ltd. November 15, 2006 Marshall Islands Kind Seas December 2006 Donna Marine Co. July 4, 2007 Marshall Islands Pearl Seas August 2007 Protea International Inc. July 17, 2007 Liberia Sapphire Seas August 2007 Reading Navigation Co. July 17, 2007 Liberia Diamond Seas September 2007 Imperator I Maritime Company September 27, 2007 Marshall Islands Coral Seas November 2007 Canyon I Navigation Corp. September 27, 2007 Marshall Islands Golden Seas December 2007 Paloma Marine S.A. June 19, 2008 Liberia Friendly Seas August 2008 Eris Shipping S.A. April 8, 2010 Liberia Dream Seas July 2010 Coral Ventures Inc. August 5, 2009 Liberia Prosperous Seas May 2012 Winselet Shipping & Trading Co. April 6, 2010 Liberia Precious Seas June 2012 Aminta International S.A. May 5, 2010 Liberia Priceless Seas (1) January 2013 (1) Refer to Notes 4, 5 and 9 F-9 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 1.Basis of Presentation and General Information - Continued Vessel Under Construction Owning Subsidiaries: Vessel Owning Company Date of Incorporation Country of Incorporation Hull Number Type Expected Delivery DWT / TEU Irises Shipping Ltd. October 6, 2009 Marshall Islands Containership TEU Nereus Navigation Ltd. May 4, 2010 Marshall Islands Containership TEU Adonia Enterprises S.A. May 5, 2010 Liberia Drybulk Carrier Dwt Non-Vessel Owning Subsidiaries: Non-Vessel Owning Company Date of Incorporation Country of Incorporation Camelia Navigation S.A. November 15, 2006 Marshall Islands Explorer Shipholding Limited November 15, 2006 Marshall Islands Epic Investments Inc. December 21, 2006 Marshall Islands Opera Navigation Co. December 21, 2006 Marshall Islands Ovation Services Inc. September 16, 2009 Marshall Islands Letitia Shipping Limited May 4, 2010 Marshall Islands Ardelia Navigation Ltd. June 15, 2010 Liberia Eridanus Trading Co. July 1, 2010 Liberia Delphis Shipping S.A. February 7, 2011 Liberia Box Ships Inc. (1) May 19, 2010 Marshall Islands (1) Refer to Notes 3 and 5 In April 2011, the Company's wholly-owned subsidiary, Box Ships Inc., or Box Ships, completed its initial public offering ("IPO") of 11,000,000 shares of its common stock, par value $0.01 per share, at $12.00 per share on the New York Stock Exchange ("NYSE"). Its shares are listed under the symbol "TEU". At the closing of the IPO, the Company surrendered the 100 shares of capital stock of Box Ships, which were then cancelled. Upon the closing of the IPO, the Company entered into the transactions discussed in Notes 3 and 5 with Box Ships. As of December 31, 2012, the Company and Mr. Michael Bodouroglou, the Company's Chairman, President and Chief Executive Officer, beneficially owned approximately 16.4% and 11.4%, respectively, of Box Ships outstanding common stock. Effective November 5, 2012, the Company effectuated a 10-for-1 reverse stock split on its issued and outstanding common stock (refer to Note 12). All share and per share amounts disclosed in the accompanying consolidatedfinancial statements give effect to the respective stock split retroactively, for all the periods presented. The Company outsources the technical and commercial management of its vessels to Allseas Marine S.A. ("Allseas"), a related party wholly owned by Mr. Michael Bodouroglou, the Company's Chairman, President and Chief Executive Officer (refer to Note 3). Following the private placement and the issuance of 4,901,961 Class A Common shares to Innovation Holdings S.A. ("Innovation Holdings"), an entity beneficially owned by the Company's Chairman, President and Chief Executive Officer, Mr. Michael Bodouroglou became the controlling shareholder of the Company. Currently, Mr. Michael Bodouroglou beneficially owns 56.5% of the Company's common stock. Accordingly, Mr. Michael Bodouroglou, can control the outcome of matters on which stockholders are entitled to vote, including the election of the entire Board of Directors and other significant corporate actions (refer to Note 12). F-10 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 1.Basis of Presentation and General Information - Continued Major Charterers: The following charterers individually accounted for more than 10% of the Company's charter revenue for the years ended December 31, 2010, 2011 and 2012: Charterer Percentage of time charter revenue Korea Line Corporation 16.2% - - Deiulemar Shipping S.P.A. 28.2% 27.7% - Cosco Bulk Carriers Ltd 12.6% - - Deiulemar Compagnia Di Navigazione S.P.A. 10.7% 13.0% - Intermare Transport GmbH 10.9% 19.9% 24.1% Morgan Stanley Capital Group Inc. - - 15.7% Mansel Ltd. - - 16.6% Cargill International S.A. - - 19.2% 2.Significant Accounting Policies (a) Principles of Consolidation: The consolidated financial statements incorporate the financial statements of the Company. Income and expenses of subsidiaries acquired or disposed of during the period are included in the consolidated statements of comprehensive income / (loss) from the effective date of acquisition and up to the effective date of disposal, as appropriate. All intercompany balances and transactions have been eliminated. Paragon, as the holding company, determines whether it has a controlling financial interest in an entity by first evaluating whether the entity is a voting interest entity or a variable interest entity. Under ASC 810 "Consolidation" a voting interest entity is an entity in which the total equity investment at risk is sufficient to enable the entity to finance itself independently and provides the equity holders with the obligation to absorb losses, the right to receive residual returns and the right to make financial and operating decisions. The holding company consolidates voting interest entities in which it owns all, or at least a majority (generally, greater than 50%) of the voting interest. Variable interest entities ("VIE") are entities as defined under ASC 810 that in general either do not have equity investors with voting rights or that have equity investors that do not provide sufficient financial resources for the entity to support its activities. The determination of whether a reporting entity is required to consolidate another entity is based on, among other things, the other entity's design and purpose and the reporting entity's power, through voting or similar rights, to direct the activities of the other entity that most significantly impact the other entity's economic performance. A controlling financial interest in a VIE is present when a company has the obligation to absorb losses or the right to receive benefits that could potentially be significant to the VIE, or both. Only one reporting entity, known as the primary beneficiary, is expected to be identified as having a controlling financial interest and thus is required to consolidate the VIE. The Company evaluates all arrangements that may include a variable interest in an entity to determine if it may be the primary beneficiary, and would be required to include assets, liabilities and operations of a VIE in its consolidated financial statements. As of December 31, 2011 and 2012, no such interest existed. (b) Use of Estimates: The preparation of the consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. F-11 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 2.Significant Accounting Policies – Continued (c) Other Comprehensive Income / (Loss): The Company follows the accounting guidance relating to "Comprehensive Income," which requires separate presentation of certain transactions that are recorded directly as components of stockholders' equity. The Company has elected to present net income / (loss) and other comprehensive income / (loss) in a single continuous statement of comprehensive income / (loss) in its consolidated financial statements. (d) Foreign Currency Translation: The functional currency of the Company is the U.S. Dollar. For other than derivative instruments, each asset, liability, revenue, expense, gain or loss arising from a foreign currency transaction is measured and recorded in the functional currency using the exchange rate in effect at the date of the transaction. As of balance sheet date, monetary assets and liabilities that are denominated in a currency other than the functional currency are adjusted to reflect the exchange rate prevailing at the balance sheet date and any gains or losses are included in the statements of comprehensive income / (loss). As of December 31, 2011 and 2012, the Company had no foreign currency derivative instruments. (e) Cash and Cash Equivalents: The Company considers highly liquid investments such as time deposits and certificates of deposit with an original maturity of three months or less to be cash equivalents. (f) Restricted Cash: Restricted cash represents pledged cash deposits or minimum liquidity required to be maintained under the Company's borrowing arrangements or in relation to bank guarantees issued on behalf of the Company. In the event that the obligation to maintain such deposits is expected to be terminated within the next twelve months, or relates to general minimum liquidity requirements with no obligation to retain such funds in retention accounts, these deposits are classified as current assets. Otherwise they are classified as non-current assets. (g) Trade Receivables (net):Trade receivables (net), reflect the receivables from time charters, net of an allowance for doubtful accounts. At each balance sheet date, all potentially uncollectible accounts are assessed individually for purposes of determining the appropriate provision for doubtful accounts. Provision for doubtful accounts for the years ended December 31, 2011 and 2012 was $325,434 and $734,983, respectively. (h) Insurance Claims: The Company records insurance claim recoveries for insured losses incurred on damages to fixed assets and for insured crew medical expenses under Other receivables. Insurance claims are recorded, net of any deductible amounts, at the time the Company's fixed assets suffer insured damages or when crew medical expenses are incurred, recovery is probable under the related insurance policies and the Company can make an estimate of the amount to be reimbursed following submission of the insurance claim. (i) Inventories: Inventories consist of lubricants and stores on board the vessels. When vessels are unemployed or are operating under voyage charters, bunkers on board are recorded in inventories. Inventories are stated at the lower of cost or market. Cost is determined by the first in, first out method. (j) Vessel Cost: Vessels are stated at cost, which consists of the contract price, less discounts, plus any direct expenses incurred upon acquisition, including improvements, commission paid, delivery expenses and other expenditures to prepare the vessel for her initial voyage. Financing costs incurred during the construction period of the vessels are also capitalized and included in the vessels' cost. Subsequent expenditures for conversions and major improvements are also capitalized when they appreciably extend the life, increase the earning capacity or improve the efficiency or safety of the vessels. Repairs and maintenance are expensed as incurred. F-12 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 2.Significant Accounting Policies – Continued (k) Impairment of Long-Lived Assets: The Company reviews its long-lived assets "held and used" for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets may not be recoverable. When the estimate of future undiscounted cash flows, excluding interest charges, expected to be generated by the use of the asset is less than its carrying amount, the Company evaluates the asset for an impairment loss. The Company measures an impairment loss as the difference between the carrying value of the asset and its fair value. In this respect, management regularly reviews the carrying amount of the vessels in connection with the estimated recoverable amount for each of the Company's vessels. The undiscounted projected net operating cash flows for each vessel are determined by considering the contracted charter revenues from existing time charters for the fixed vessel days and an estimated daily time charter equivalent for the unfixed days (based on the most recent ten year historical average of similar size vessels) over the remaining estimated life of the vessel, assumed to be 25 years for drybulk carriers and 30 years for containerships from the date of initial delivery from the shipyard, net of brokerage commissions, the salvage value of each vessel, which is estimated to be $300 per lightweight ton, expected outflows for vessels' future dry-docking expenses and estimated vessel operating expenses, assuming an average annual inflation rate where applicable. The Company uses the historical ten-year average as it is considered a reasonable estimation of expected future time charter rates over the remaining useful life of the Company's vessels since it represents a full shipping cycle that captures the highs and lows of the market. Since 2008, when the Company had identified impairment indications for the first time, the ten-year simple average of the one-year time charter rate was used for the computation of an estimated daily time charter rate for the unfixed days for each vessel type. In the fourth quarter of 2011, the Company reassessed its initial methodology and since then, it utilizes the standard deviation in order to eliminate the outliers of the sample before computing the historic ten-year average of the one-year time charter rate. This reassessment was the result of the continued poor performance of the drybulk charter market in 2011, and in particular the prolonged weakness noticed in the last quarter of 2011, which exceeded the Company's original expectations. As of December 31, 2011, the impairment analysis had indicated an impairment loss of $271,587,148 relating to the write down to fair value of the carrying amount of six of the Company's vessels. As of December 31, 2012, the impairment analysis indicated no impairment on any of the Company's vessels. (l) Vessels Held for Sale:The Company classifies vessels as being held for sale when the following criteria are met: (i) management is committed to sell the asset; (ii) the asset is available for immediate sale in its present condition; (iii) an active program to locate a buyer and other actions required to complete the plan to sell the asset have been initiated; (iv) the sale of the asset is probable, and transfer of the asset is expected to qualify for recognition as a completed sale within one year; (v) the asset is being actively marketed for sale at a price that is reasonable in relation to its current fair value; and (vi) actions required to complete the plan indicate that it is unlikely that significant changes to the plan will be made or that the plan will be withdrawn. Vessels classified as held for sale are measured at the lower of their carrying amount or fair value less cost to sell. These vessels are no longer depreciated once they meet the criteria of being held for sale. (m) Vessel Depreciation: Depreciation is computed using the straight-line method over the estimated useful life of the vessels, after considering the estimated salvage value. Each vessel's salvage value is equal to the product of its lightweight tonnage and estimated scrap rate, which up until September 30, 2012, was estimated to be $150 per lightweight ton. In order to align the scrap rate estimates with the current historical average scrap rate, effective from October 1, 2012, the Company adjusted the estimated scrap rate used to calculate the vessels' salvage value from $150 to $300 per lightweight ton. The impact of the increase in the estimated scrap rate is a decrease in depreciation expense going forward. The effect of this change in accounting estimate, which did not require retrospective adoption as per ASC 250 "Accounting Changes and Error Corrections," was to decrease net loss for the year ended December31, 2012 by $294,414 or $0.05 per Class A Common share, basic and diluted. Management estimates the useful life of the Company's vessels to be 25 years for drybulk carriers and 30 years for containerships from the date of initial delivery from the shipyard, including secondhand vessels. Secondhand vessels are depreciated from the date of their acquisition through their remaining estimated useful life. F-13 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 2.Significant Accounting Policies – Continued (n) Other Fixed Assets: Other fixed assets consist of computer systems installed on board the vessels to improve their efficiency, software and a vehicle. Other fixed assets are stated at cost, less accumulated depreciation. Depreciation is calculated using the straight-line method over the useful life of the assets, which is estimated to be 5 years for the computer systems software, and 3 years for the Company's car. Depreciation charged in the years ended December 31, 2010, 2011 and 2012 amounted to $26,219, $83,407 and $135,095, respectively. (o) Investments in Affiliate: Investments in the common stock of entities, in which the Company has significant influence over operating and financial policies, are accounted for using the equity method. Under this method, the investment in the affiliate is initially recorded at cost and is adjusted to recognize the Company's share of the earnings or losses of the investee after the acquisition date and is adjusted for impairment whenever facts and circumstances indicate that a decline in fair value below the cost basis is other than temporary. The amount of the adjustment is included in the determination of net income / (loss). Dividends received from an affiliate reduce the carrying amount of the investment. When the Company's share of losses in an affiliate equals or exceeds its interest in the affiliate, the Company does not recognize further losses, unless the Company has incurred obligations or made payments on behalf of the affiliate. (p) Dry-docking and Special Survey Costs: Dry-docking and special survey costs are expensed in the period incurred. (q) Above / Below Market Acquired Time Charters: When vessels are acquired with time charters attached and the charter rate on such charters is above or below the prevailing market rates at the time of acquisition, the Company allocates the purchase price of the vessel and the attached time charter on a relative fair value basis. The fair value of the attached time charter is computed as the present value of the difference between the contractual amount to be received over the term of the time charter and management's estimate of the then current market charter rate for an equivalent vessel at the time of acquisition. The asset or liability recorded is amortized or accreted over the remaining period of the time charter as a reduction or addition, respectively, to time charter revenue. As of December 31, 2011 and 2012 the Company had no unamortized Above / Below Market Acquired Time Charters. (r) Financing Costs:Financing fees incurred for obtaining new loans and credit facilities are deferred and amortized to interest expense over the respective loan or credit facility using the effective interest rate method. Any unamortized balance of costs relating to loans repaid or refinanced is expensed in the period the repayment or refinancing is made, subject to the accounting guidance regarding debt extinguishment. Any unamortized balance of costs related to credit facilities repaid is expensed in the period. Any unamortized balance of costs relating to credit facilities refinanced are deferred and amortized over the term of the respective credit facility in the period the refinancing occurs, subject to the provisions of the accounting guidance relating to Debt – Modifications and Extinguishments. The unamortized financing costs are reflected in Other assets in the accompanying balance sheets. (s) Debt restructurings: The Company accounts for debt modifications or restructuring as troubled debt restructuring when a lender for economic or legal reasons related to the Company's financial situation grants a concession that it would not otherwise consider. These concessions may include a reduction in the interest rate, principal or accrued interest, extension of the maturity date or other actions intended to minimize potential losses. The Company considers a lender to have granted a concession if the Company's effective interest rate on the restructured debt is less than the effective interest rate of the old debt immediately before the restructuring. The Company considersthe total future cash flows (defined as principal plus interest) of the restructured debt in comparison with the carrying value of the original debt. If a debt modification or restructuring is determined to be a troubled debt restructuring, the Company reduces the carrying amount of the debt when the debt balance is greater than the total future cash flows under the new terms, in which case a gain is recognized. When the total future cash flows of the restructured debt are greater than the carrying value at the date of amendment, the carrying value of the original debt is not adjusted. In a troubled debt restructuring in which the Company agrees to transfer assets to fully settle the debt, the Company recognizes a gain on restructuring for the difference between the carrying amount of the debt and the more clearly evident of: (a) the fair value of the transferred assets or (b) the fair value of the settled debt. F-14 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 2.Significant Accounting Policies – Continued (t) Pension and Retirement Benefit Obligations—Crew: The vessel owning companies employ the crew on board under short-term contracts (usually up to nine months) and, accordingly, they are not liable for any pension or post-retirement benefits. (u) Revenue and Expenses: Revenue is recognized when a charter agreement exists, the vessel is made available to the charterer and collection of the related revenue is reasonably assured. Time Charter Revenue: Time charter revenues are recorded ratably over the term of the charter as service is provided, including the amortization / accretion of the above / below market acquired time charters, where applicable. When two or more time charter rates are involved during the life term of a charter agreement, the Company recognizes revenue on a straight-line basis, and income accrued or deferred as a result is included in Other receivables or Deferred income, respectively. Time charter revenues received in advance of the provision of charter service are recorded as deferred income, and recognized when the charter service is rendered. Commissions: Charter hire commissions are deferred and amortized over the related charter period and are presented separately in the accompanying consolidated statements of comprehensive income / (loss). Voyage Expenses: Voyage expenses exclude commissions and consist of all costs that are unique to a particular voyage, primarily including port expenses, canal dues, war risk insurances, fuel costs and losses from the sale of bunkers to charterers and bunkers consumed during off-hire periods and while traveling to and from dry-docking for 2012, that in the aggregate amounted to $502,596. The sale of bunkers to charterers and bunkers consumed during off-hire periods and while traveling to and from dry-docking for 2010 and 2011 resulted in gains of $476,269 and $472,351 respectively, which are presented under Vessel operating expenses. Vessel Operating Expenses: Vessel operating expenses are accounted for as incurred on the accrual basis. Vessel operating expenses include crew wages and related costs, the cost of insurance, expenses relating to repairs and maintenance, the cost of spares and consumable stores, and other miscellaneous expenses. (v) Share based Compensation: Share based payments to employees and directors, including grants of employee and directors stock options, are recognized in the statements of comprehensive income / (loss) based on their grant date fair values and amortized over the required service period. (w) Segment Reporting: The Company reports financial information and evaluates its operations by charter revenues and not by the length of ship employment for its customers (i.e., spot vs. time charters) or by geographical region as the charterer is free to trade the vessel worldwide and, as a result, the disclosure of geographical information is impracticable. The Company does not have discrete financial information to evaluate the operating results for each type of charter. Although revenue can be identified for these types of charters, management cannot and does not identify expenses, profitability or other financial information for these charters. As a result, management, including the Chief Executive Officer being the chief operating decision maker, reviews operating results solely by revenue per day and operating results of the fleet, and thus the Company has determined that it operates under one reportable segment. F-15 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 2.Significant Accounting Policies – Continued (x) Derivatives: The Company enters into interest rate swap agreements to manage its exposure to fluctuations of interest rate risk associated with its borrowings. All derivatives are recognized in the consolidated financial statements at their fair value. The fair value of the interest rate derivatives is based on a discounted cash flow analysis.When such derivatives do not qualify for hedge accounting, the Company recognizes their fair value changes in current period earnings. When the derivatives qualify for hedge accounting, the Company recognizes the effective portion of the gain or loss on the hedging instrument directly in other comprehensive income / (loss), while the ineffective portion, if any, is recognized immediately in current period earnings. The Company, at the inception of the transaction, documents the relationship between the hedged item and the hedging instrument, as well as its risk management objective and the strategy of undertaking various hedging transactions. The Company also assesses at hedge inception of whether the hedging instruments are highly effective in offsetting changes in the cash flows of the hedged items. The Company discontinues cash flow hedge accounting if the hedging instrument expires and it no longer meets the criteria for hedge accounting or designation is revoked by the Company. At that time, any cumulative gain or loss on the hedging instrument recognized in equity is kept in equity until the forecasted transaction occurs. When the forecasted transaction occurs, any cumulative gain or loss on the hedging instrument is recognized in current period earnings. If a hedged transaction is no longer expected to occur, the net cumulative gain or loss recognized in equity is transferred to current period earnings as financial income or expense. (y) Fair value of financial instruments: The fair value of the interest rate derivatives is based on a discounted cash flow analysis. In accordance with the requirements of accounting guidance relating to Fair Value Measurements, the Company classifies and discloses its assets and liabilities carried at fair value in one of the following three categories: Level 1: Quoted market prices in active markets for identical assets or liabilities Level 2: Observable market based inputs or unobservable inputs that are corroborated by market data Level 3: Unobservable inputs that are not corroborated by market data. (z) Earnings per Share (EPS): The computation of basic earnings per share is based on the weighted average number of common shares outstanding during the year determined using the two-class method of computing earnings per share. Non-vested share awards issued are included in the two-class method and income attributable to non-vested share awards is deducted from the net income reported for purposes of calculating net income available to common shareholders used in the computation of basic earnings per share. The computation of diluted earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised. Such securities include non vested stock awards for which the assumed proceeds upon grant are deemed to be the amount of compensation cost attributable to future services and are not yet recognized and common shares issuable upon exercise of the Company's outstanding warrants, to the extent that they are dilutive, using the treasury method. (aa) Subsequent Events: The Company evaluates subsequent events or transactions up to the date in which the financial statements are issued according to the requirements of ASC 855. (bb) Recent Accounting Pronouncements: There are no recent accounting pronouncements that their adoption of which would have a material effect on the Company's consolidated financial statements in the current period or expected to have an impact on future periods. F-16 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 3.Transactions with Related Parties (a) Granitis Glyfada Real Estate Ltd. ("Granitis") - Leasing: On September 13, 2007 and effective as of October 1, 2007, the Company entered into a rental agreement to lease office space in Athens, Greece, with Granitis, a company beneficially owned by the Company's Chairman, President and Chief Executive Officer. The term of the lease was for 5 years beginning October 1, 2007 and expired on September 30, 2012. The monthly rental for the first year was €2,000, plus 3.6% tax, and thereafter would be adjusted annually for inflation increases in accordance with the official Greek inflation rate. On October 1, 2012, the rental agreement was renewed for an additional term of 5 years, beginning October 1, 2012 and expiring September 30, 2017, pursuant to which the monthly rental for the first year is €3,000, plus 3.6% tax, and thereafter will be adjusted annually for inflation increases in accordance with the official Greek inflation rate. Rent expense under this lease amounted to $35,489, $38,947 and $39,593 for the years ended December 31, 2010, 2011 and 2012, respectively, and is included in General and administrative expenses in the accompanying consolidated statements of comprehensive income / (loss). (b) Allseas: The following amounts charged by Allseas are included in the accompanying consolidated statements of comprehensive income / (loss): (1(i)) Charter hire commissions $ $ $ (1(ii)) Vessel sale & purchase commissions - Total Allseas commissions $ $ $ Included in Vessel operating expenses (1(v)) Superintendent fees $ $ $ Included in Dry-docking expenses (1(v)) Superintendent fees $ $ $ - Management fees - related party (1(iii)) Management fees $ $ $ (2) Legal, accounting and finance fees (3) Loretto agreement - Total Management fees $ $ $ Included in General and administrative expenses (4) Administrative fees $ $ $ (7) Executive services agreement - $ $ The following amounts charged by Allseas are capitalized and are included in vessels cost and advances for vessels under construction in the accompanying consolidated balance sheets: Technical management and superintendent fees (refer to 1A(iv)), relating to newbuilding vessels, and vessel purchase commissions (refer to 1A(ii)), which in the aggregate amounted to $1,026,499 and $1,479,827 for the years ended December 31, 2011 and 2012, respectively. F-17 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 3.Transactions with Related Parties – Continued (b) Allseas - Continued Ship-Owning Company Management Agreements (i) Charter Hire Commissions - The Company pays Allseas 1.25% of the gross freight, demurrage and charter hire collected from the employment of the vessels ("charter hire commission"), which are presented separately in the accompanying consolidated statements of comprehensive income / (loss). (ii) Vessel Commissions- The Company also pays Allseas a fee equal to 1% of the purchase price of any vessel bought, constructed or sold on behalf of the Company, calculated in accordance with the relevant memorandum of agreement, ("vessel commission"). Vessel commissions relating to vessel sale is included in the determination of the gain / loss on sale of assets presented in the accompanying consolidated statements of comprehensive income / (loss). Vessel commissions relating to vessels bought or constructed are capitalized and included in vessels cost and advances for vessels under construction in the accompanying consolidated balance sheets. (iii) Management Fees - Each of the ship-owning companies has a management agreement with Allseas, under which management services are provided in exchange for a fixed monthly fee per vessel. For the five-month period ended May 31, 2010, the Company paid Allseas a technical management fee of $650 per vessel per day on a monthly basis in advance, pro rata for the calendar days these vessels are owned by the Company, and the fee was adjusted quarterly based on the Euro/U.S. dollar exchange rate. The management fee was increased on an annual basis on January 1, each year, by reference to the official Greek inflation rate for the previous year, as published by the Greek National Statistical Office. Effective June 1, 2010, the Company amended the agreement with Allseas and it pays Allseas a management fee of €620 per day per vessel. This amount is subject to adjustment on June 1 of each year based on the official Eurozone inflation rate. Effective June 1, 2011, Allseas management fee was adjusted to €636.74 per vessel per day, while effective June 1, 2012, Allseas management fee was adjusted to €652.02. (iv) Pre-Delivery Services – A lump sum fee of $15,000 is payable to Allseas for pre-delivery services provided during the period from the date of the Memorandum of Agreement for the purchase of the vessel, until the date of delivery. (v) Superintendent Fees – Prior to June 1, 2010, Allseas was entitled to a Superintendent fee of $550 per day for each day in excess of 5 days per calendar year for which a Superintendent performed on site inspection. Effective June 1, 2010, the Company amended the Superintendent fee from $550 to €500 (or $659.70 based on the Euro/U.S. dollar exchange rate of €1.0000:$1.3194 as of December 31, 2012). Accounting Agreement – An amount of $418,384 for the year ended December 31, 2010, was paid to Allseas for legal, accounting and finance services that were provided. The agreement was amended effective June 1, 2010, pursuant to which Allseas is entitled to a fee of €250,000 per year, payable quarterly, for the provision of financial accounting services and a fee of €120,000 per year, payable quarterly, for the provision of financial reporting services. Effective January 1, 2012, the agreement was renewed, pursuant to which the fee for the provision of financial reporting services was amended to $30,000 per vessel per annum, payable quarterly. These fees are included in Management fees - related party in the accompanying consolidated statements of comprehensive income / (loss). For the years ended December 31, 2011 and 2012, an amount of $509,869 and $666,196, respectively, was paid to Allseas for financial accounting and reporting services. F-18 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 3.Transactions with Related Parties – Continued (b) Allseas - Continued Tripartite Agreement between the Company, Allseas and Loretto Finance Inc. - On November 10, 2009, the Company, Allseas, and Loretto Finance Inc. ("Loretto"), a wholly owned subsidiary of Allseas, signed a tripartite agreement, as clarified and amended by a supplemental agreement, effective from December 1, 2012, whereby in the event of a capital increase, an equity offering or the issuance of common shares to a third party or third parties in the future, other than common shares issued pursuant to the Company's equity incentive plan as discussed in Note 13 (as the same may be further amended, amended and restated, supplemented or otherwise modified) or any future equity incentive plans may be adopted, the Company will issue, at no cost to Loretto, additional common shares in an amount equal to 2% of the total number of common shares issued pursuant to such capital increase, equity offering or third party issuance, as applicable. In accordance with the terms of the agreement, any common shares to be issued to Loretto under the agreement may only be issued once the capital increase, equity offering or third party issuance giving rise to the obligation to issue shares to Loretto under the agreement has closed and any applicable contingencies, forfeiture rights or conditions precedent relating to such capital increase, equity offering or third party issuance have lapsed or expired or have been cancelled or terminated, unless otherwise agreed by the mutual agreement of the parties. The fair value of the shares issued for no consideration are accounted as share based payment and presented as Management fees - related party in the year granted in the statement of comprehensive income / (loss). Accordingly, as of December 31, 2012, the Company has granted and issued to Loretto a total of 116,219 Class A Common shares, all of which were issued prior to 2012. Furthermore, in connection with the private placement to Innovation Holdings that closed in December 2012 and upon the finalization of the Company's debt restructuring as discussed in Note 9, effective February 15, 2013, an additional 98,039 Class A Common shares, representing 2.0% of the 4,901,961 newly-issued Class A Common shares sold to Innovation Holdings in the private placement, were granted to Loretto (refer to Note 12). The fair value of such shares based on the average of the high-low trading price of the shares on February 15, 2013, is $335,784, which will be recorded as share based compensation in the first quarter of 2013. Administrative Service Agreement - The Company entered into an administrative service agreement with Allseas on November 12, 2008. Under the agreement, Allseas will provide telecommunication services, secretarial and reception personnel and equipment, security facilities, office cleaning services and information technology services. The agreement provides that all costs and expenses incurred in connection with the provision of the above services by Allseas to be reimbursed on a quarterly basis. Newbuildings Supervision Agreement - The Company has also entered into management agreements with Allseas relating to the supervision of each of the contracted newbuilding vessels, pursuant to which Allseas is entitled to: (1) a flat fee of $375,000 ("flat fee") per vessel for the first 12 month period commencing from the respective steel cutting date of each vessel and thereafter the flat fee will be paid on a pro rata basis until the vessel's delivery to the Company, (2) a daily fee of €115 per vessel commencing from the date of the vessel's shipbuilding contract until the Company accepts delivery of the respective vessel and (3) €500 per day for each day in excess of 5 days per calendar year for which a superintendent performed on site inspection. Compensation Agreement – The Company has also entered into a compensation agreement with Allseas whereby in the event that Allseas is involuntarily terminated as the manager of its fleet, it shall compensate Allseas with an amount equal to the sum of (i) three years of the most recent management fees and commissions, based on the fleet at the time of termination, and (ii) €3,000,000. F-19 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 3.Transactions with Related Parties – Continued (b) Allseas - Continued Executive Services Agreement – Effective January 1, 2011, the Company entered into an executive services agreement with Allseas, pursuant to which Allseas provides the services of the executive officers, which include strategy, business development, marketing, finance and other services, who report directly to the Company's Board of Directors. Under the agreement, prior to January 1, 2013, Allseas was entitled to an executive services fee of €2,500,000 per annum, payable in equal monthly installments, plus incentive compensation. Effective January 1, 2013, the executive services fee was adjusted to €2,700,000 per annum. The agreement has an initial term of five years and automatically renews for successive five year terms unless sooner terminated. On March 6, 2013, the Company amended the terms of the termination clause of the executive services agreement, whereby, if the respective agreement is terminated by Allseas either for "good reason" or as a result of "change of control", as such terms are defined in the agreement, or terminated by the Company without "cause", as defined in the agreement, Allseas will be entitled to receive (i) the amount of the executive services fee payable through the "termination date," as defined in the agreement; (ii) compensation equal to three years' annual executive services fee then applicable; and (iii) an amount of the Company's common shares equal to 5% of the then issued and outstanding shares of the Company. For the year ended December 31, 2011, an amount of $5,193,645 was paid to Allseas for the services of the executive officers, which includes incentive compensation of $1,695,590. For the year ended December 31, 2012, an amount of $3,228,438 was paid to Allseas for the services of the executive officers, while no incentive compensation was remitted. In connection with the completion of the Company's debt restructuring as discussed in Note 9, the Company's Board of Directors approved an incentive compensation of €1,500,000 payable to Allseas. The payment of the €1,500,000 (or $1,960,500 based on the Euro/U.S. dollar exchange rate of €1.0000:$1.3070) was executed on February 28, 2013. Each month, the Company funds a payment to Allseas to cover working capital equal to one month's worth of estimated operating expenses. At each balance sheet date, the excess of the amount funded to Allseas over payments made by Allseas for operating expenses is reflected as Due from related parties. In addition, in 2012, an amount of $1,280,000 was remitted to Allseas for the issuance of a letter of guarantee relating to one of the Company's vessels, and is reflected as Due from related parties. As of December 31, 2011 and 2012, the amount due from Management Company was $6,155 and $2,508,195, respectively. (c) Consulting Agreements: Prior to January 1, 2011, the Company had consulting agreements with companies beneficially owned bythe Company's Executive Directors and Internal Legal Counsel. Under the terms of the agreements, these entities provided the services of the individuals who served in the positions of Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, and Internal Legal Counsel. For the year ended December 31, 2010 total expense incurred under the consulting agreements was $2,269,933 and is recorded in General and administrative expenses (refer to Note 15). (d) Manning Agency Agreements: Each of the Company's ship-owning subsidiaries has a manning agency agreement with Crewcare Inc., a company beneficially owned by the Company's Chief Executive Officer, based in Manila, Philippines. Effective January 1, 2010 through April 30, 2011, manning services were provided under the agreements in exchange for a fixed monthly fee of $85 per seaman for all officers and crew who serve on board each vessel, plus a recruitment fee of $110 per seaman, payable on a one-off basis. Effective May 1, 2011, the monthly manning service fee increased to $95 per seaman and the one-off recruitment fee increased to $120 per seaman. In addition, the agreements also provide for a fee of $30 per seaman for in-house training, and a fee of $50 per seaman for extra in-house training. The expenses incurred amounted to $324,061, $321,967, and $321,648 for the years ended December 31, 2010, 2011 and 2012, respectively, and are included in Vessels operating expenses. Administrative services are also being provided which represent payment of crew wages and related costs on behalf of the Company. The balances due to Crewcare Inc. amounted to $903 and $84,705 as of December 31, 2011 and 2012, respectively. F-20 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 3.Transactions with Related Parties – Continued (e) Box Ships Inc.: Box Ships Inc. was formed by the Company on May 19, 2010, to specialize in the container shipping industry. The Company paid on behalf of Box Ships for the pre-offering costs relating to the listing of Box Ships' shares on NYSE in April 2011, along with other minor operating expenses relating to the sale of vessels to Box Ships, discussed in Note 5. As of December 31, 2011 and 2012, the Company held 21.1% and 16.4% of Box Ships' common stock, respectively. The decrease in the percentage of Box Ships' common stock held by the Company is due to the Company's non-participation in the public offering of 4,285,715 common shares of Box Ships, which was completed on July 18, 2012 (refer to Note 8). The amount due from Box Ships as of December 31, 2011 was $917,540, which is included in Due from related parties in the accompanying balance sheets, was fully repaid in July 2012 and no amount due from Box Ships existed as of December 31, 2012. On May 27, 2011, the Company granted Box Ships an unsecured loan of $30,000,000. The loan was initially payable in one installment on the second anniversary of the Box Ships IPO in April 2013. The loan may be prepaid in whole or in part at any time during the life of the facility. The loan bears interest at LIBOR plus a margin of 4.00%. In August 2011 and November 2012, Box Ships prepaid an amount of $15,000,000 and $1,000,000, respectively. In addition, in February 2013, Box Ships prepaid an amount of $1,000,000 and reduced the outstanding balance of the respective loan to $13,000,000. For the years ended December 31, 2011 and 2012, interest charged on the respective loan amounted to $508,019 and $675,856, respectively. On March 11, 2013, the Company agreed to amend the terms of the unsecured loan granted to Box Ships, in relation to the respective loan agreement dated May 27, 2011, as discussed in Note 20. On April 19, 2011, the Company entered into an agreement with Box Ships and Mr. Michael Bodouroglou, the Company's Chairman, President and Chief Executive Officer, reflecting, among others, for so long as (i) Mr. Bodouroglou is a director or executive officer of both the Company and Box Ships and (ii) the Company owns at least 5% of the total issued and outstanding common shares of Box Ships, the provisions described below: Box Ships will not, directly or indirectly, acquire or charter any drybulk carrier without the Company's prior written consent, and the Company will not, directly or indirectly, acquire or charter any containership without the prior written consent of Box Ships. In addition, under the terms of the agreement, Box Ships is granted a right of first offer on any proposed sale, transfer or other disposition of any containership owned by the Company. Furthermore, the Company will also grant Box Ships a right of first refusal over any employment opportunity for a containership presented or available to the Company with respect to any vessel owned by the Company, other than the two 4,800 TEU containership newbuildings subject to the option agreement with Box Ships described below. If the Company ceases to beneficially own at least 5% of the total issued and outstanding common shares of Box Ships or Mr. Michael Bodouroglou is no longer a director or executive officer of both the Company and Box Ships, the obligations under this agreement will terminate. On April 19, 2011, the Company entered into an agreement with Box Ships, pursuant to which Box Ships was granted the option to acquire the two 4,800 TEU containerships under construction, which are scheduled to be delivered to the Company during the second quarter of 2014, by way of a novation of the relevant construction contract from the Company at any time prior to the applicable vessel's delivery to the Company, or purchase of such vessel at any time after its delivery to the Company, so long as the vessel is owned by the Company at such time. Under the terms of the agreement, the purchase price payable by Box Ships for each of the vessels shall be the greater of (i) the actual carrying cost of the vessel at the date the option is exercised, together with any actual expenses incurred by the Company in connection with the construction contract or the vessel; and (ii) the fair market value of the construction contract or the vessel at the date the option is exercised, as determined by the average of two independent ship broker's valuations, one selected by the Company and one selected by Box Ships. To the extent Box Ships does not exercise its options to acquire one or both of these vessels, the Company will be permitted to operate, or sell the vessels pursuant to a waiver that Box Ships will grant to the Company under the non-competition agreement described above, provided that Box Ships will be granted a right of first offer on any proposed sale, transfer or other disposition of the vessels. The Company will also be entitled to charter the vessels on a period charter commencing not more than 45 days after the vessels' delivery. F-21 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 3.Transactions with Related Parties – Continued (f) Right of First Refusal: Mr. Michael Bodouroglou, the Company's Chairman, President and Chief Executive Officer, has entered into a letter agreement with the Company which includes a provision requiring Mr. Bodouroglou to use commercially reasonable efforts to cause each company controlled by Mr. Bodouroglou to allow the Company to exercise a right of first refusal to acquire any drybulk carrier, after Mr. Bodouroglou or an affiliated entity of his enters into an agreement that sets forth terms upon which he or it would acquire a drybulk carrier. Pursuant to this letter agreement, Mr. Bodouroglou will notify a committee of the Company's independent directors of any agreement that he or an affiliated entity has entered into to purchase a drybulk carrier and will provide the committee of the Company's independent directors a 7 calendar day period in respect of a single vessel transaction, or a 14 calendar day period in respect of a multi-vessel transaction, from the date that he delivers such notice to the Company's audit committee, within which to decide whether or not to accept the opportunity and nominate a Company's subsidiary to purchase the vessel or vessels, before Mr.Bodouroglou will accept the opportunity or offer it to any of his other affiliates. The opportunity offered to the Company will be on no less favorable terms than those offered to Mr. Bodouroglou and his affiliates. A committee of the Company's independent directors will require a simple majority vote to accept or reject this offer. 4.Advances for Vessel Acquisitions and Vessels Under Construction Advances for vessels under construction relate to the installments paid that were due to the respective shipyard including capitalized expenses. As of December 31, 2011, the Company's newbuilding program consisted of four Handysize drybulk vessels with expected delivery in 2012 and two 4,800 TEU containerships with expected delivery in the fourth quarter of 2013. Each contract provides for payment of one advance deposit and final payment on delivery of each vessel. An amount of $57,484,350 and $3,605,900 was paid to the shipyard in 2010 and 2011, respectively, representing the first installment which was financed from the Company's own funds. On May 4 and on June 18, 2012, the Company took delivery of its first two Handysize drybulk vessels; the M/V Prosperous Seas and the M/V Precious Seas, respectively. An amount of $29,328,882 was paid to the shipyard in 2012, representing the final installment of the respective vessels which was financed from the syndicated secured loan facility led by Nordea Bank Finland Plc and the Company's own funds (refer to Notes 5 and 9). On September 24, 2012, the Company and the shipyard agreed to postpone the delivery dates of the Company's remaining vessels under construction and to change the apportionment of the advances already paid among the vessels under construction. The outstanding newbuilding installments relating to the remaining vessels under construction as of December 31, 2012, were amounted to $115,391,544. On January 29, 2013, the Company took delivery of its third Handysize drybulk vessel; the M/V Priceless Seas. In January 2013, an amount of $1,419,475 was paid to the shipyard representing the final installment of the respective vessel which was financed from the Company's own funds (refer to Notes 5 and 9). Under the amended shipbuilding contracts and based on the latest shipbuilding update from the shipyard, the remaining Handysize drybulk vessel (Hull no. 625) is expected to be delivered in the fourth quarter of 2013 and the two 4,800 TEU containerships (Hull no. 656 and Hull no. 657) are expected to be delivered in the second quarter of 2014. The decrease in Advances for vessel acquisitions and vessels under construction during the year ended December 31, 2012, is attributable to the acquisition of the M/V Prosperous Seas and M/V Precious Seas discussed above, partially offset by the payment of capitalized expenses relating to vessels under construction. F-22 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 5.Vessels, Net Vessel Accumulated Net Book Cost Depreciation Value Balance January 1, 2011 $ $ ) $ Vessel acquisitions - Impairment loss ) ) Sale of Vessel ) ) Depreciation for the period - ) ) Balance December 31, 2011 $ $ ) $ Newbuilding deliveries - Depreciation for the period - ) ) Balance December 31, 2012 $ $ ) $ All Company's vessels were first-priority mortgaged as collateral to the loans and credit facilities and related interest rate swaps outstanding as at December 31, 2012. On January 22, 2011, Allseas entered into an agreement to acquire the CMA CGM Kingfish, a 5,095-TEU 2007-built containership, from CMA CGM for $52,500,000. Allseas nominated a Company's vessel owning subsidiary as the actual buyer of CMA CGM Kingfish and, on March 16, 2011, the Company's Board of Directors approved the respective acquisition. The vessel was delivered to the Company on April 29, 2011. Upon the closing of the IPO of Box Ships, the Company entered into the following transactions. 1. On April 19, 2011, the Company entered into Memoranda of Agreement for the sale of the containerships Box Voyager and Box Trader to Box Ships, for a total consideration of $95,016,975, which consisted of 2,266,600 shares of Box Ships' common stock, valued at $11.375 per share, and $69,234,400 in cash. The sale was completed on April 29, 2011, with the delivery of the vessels to Box Ships. As a result of the consideration received by the Company, being based on the price of Box Ships' common stock on the delivery date of the vessels, a loss of $8,832,206 was incurred. 2. On April 19, 2011, the Company entered into a Memorandum of Agreement for the sale of the containership CMA CGM Kingfish to Box Ships, for a total consideration of $47,585,836, which consisted of 1,170,900 shares of Box Ships' common stock, valued at $10.095 per share, and $35,765,600 in cash. The Company completed the sale and delivery of the vessel to Box Ships on May 19, 2011. As a result of the consideration received by the Company, being based on the price of Box Ships' common stock on the delivery date of the vessel, a loss of $5,964,265 was incurred. An impairment loss of $5,740,000 arose due to the Company's intention to sell the M/V Crystal Seas in June 2011. On October 13, 2011, the Company entered into a Memorandum of Agreement for the sale of M/V Crystal Seas to an unaffiliated third party for $14,000,000, less 3% commission. The vessel was delivered to her new owners on November 2, 2011, and a loss of $396,233 was incurred. As of December 31, 2011, the Company reviewed the carrying amount in connection with the estimated recoverable amount for each of its vessels. The review indicated that such carrying amount was not recoverable for six of the Company's vessels; the M/V Coral Seas, the M/V Golden Seas, the M/V Diamond Seas, the M/V Pearl Seas, the M/V Sapphire Seas and the M/V Friendly Seas. Therefore, the Company recognized an impairment loss of $271,587,148, which was included in the consolidated statements of comprehensive income / (loss) for the period (refer to Note 11). On May 4 and on June 18, 2012, the Company took delivery of its first two Handysize drybulk vessels; the M/V Prosperous Seas and the M/V Precious Seas, respectively, while on January 29, 2013, the Company took delivery of its third Handysize drybulk vessel; the M/V Priceless Seas (refer to Notes 4 and 9). F-23 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 6.Other Assets Other assets of $2,106,460 and $2,602,212 as of December31, 2011 and 2012, respectively, include deferred financing costs of $2,100,277 and $2,596,029, respectively, and utility deposits related to the leased office space of $6,183 at December 31, 2011 and 2012. The deferred financing costs comprise: January 1, 2011 $ Additions Amortization ) December 31, 2011 $ Additions Amortization ) December 31, 2012 $ 7.Accrued Expenses Accrued expenses shown in the accompanying consolidated balance sheets are analyzed as follows: Loan and swap interest $ $ Voyages expenses Vessel operating expenses Dry-docking expenses Financing expenses Professional fees Other sundry liabilities and accruals Total $ $ F-24 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 8.Investment in Affiliate The following table is a reconciliation of the Company's investment in affiliate as presented on the 2012 accompanying consolidated balance sheet: Balance, January 1, 2011 $ - Investment in affiliate Equity in net income of affiliate Dividends received ) Balance, December 31, 2011 $ Equity in net income of affiliate Equity in other comprehensive loss of affiliate ) Dividends received ) Dilution effect ) Impairment in investment in affiliate ) Balance, December 31, 2012 $ As of December 31, 2011 and 2012, the Company held 3,437,500 shares or 21.1% and 16.4% of Box Ships' common stock, respectively (refer to Notes 3 and 5). The Company, on the basis of significant influence exercised over Box Ships through its shareholdings, shared executive management and the outstanding unsecured loan dated May 27, 2011, accounted for its investment in Box Ships under the equity method and is separately reflected on Company's consolidated balance sheets. Based on the closing price of Box Ships' common share as of September 30, 2012, of $5.95, the fair value of the investment in Box Ships, which is considered to be determined through Level 1 inputs of the fair value hierarchy, was $20,453,125. As of September 30, 2012, the Company considered the difference between the fair value and the book value of the investment in Box Ships as other than temporary and therefore, the investment was impaired. The loss on investment in affiliate of $16,985,066 for the year ended December 31, 2012, consists of $2,943,720, relating to the dilution effect from the Company's non-participation in the public offering of 4,285,715 common shares of Box Ships, which was completed on July 18, 2012, as well as $14,041,346, relating to the difference between the fair value and the book value of the Company's investment in Box Ships as of September 30, 2012. Based on the closing price of Box Ship's common share as of December 31, 2012, of $4.10, the fair value of the investment in Box Ships was $14,093,750. As of December 31, 2012, the Company did not considered the difference between the fair value and the book value of the investment in Box Ships as other than temporary and therefore the investment was not further impaired. F-25 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 8.Investment in Affiliate - Continued On March 18, 2013, Box Ships completed a public offering of 4,000,000 shares. Following the completion of this offering, the Company's ownership of Box Ships' common stock reduced to 13.8%. A loss representing the dilution effect due to the Company's non-participation in the offering will be recorded in the Company's financial statements in the first quarter of 2013. The dilution effect will be based on the equity position of Box Ships as of March 31, 2013, which is not currently available. Summarized financial information in respect of Box Ships Inc. is set out below: Year ended December 31, INCOME STATEMENT DATA Net revenue Operating income Net income As of December 31, BALANCE SHEET DATA Total current assets Total non-current assets Total assets Total current liabilities Total long-term liabilities F-26 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 9.Secured Loans and Credit Facilities The table below presents the loans and credit facilities and the amounts outstanding as of December 31, 2011 and 2012: (a)Commerzbank AG $ $ (b)Unicredit Bank AG (Bayerische Hypo-und Vereinsbank AG) (c)Bank of Scotland Plc (d)Bank of Ireland (e)HSH Nordbank AG (f)HSBC Bank Plc (g)Nordea Bank Finland Plc - Total $ $ Disclosed as follows in the Consolidated Balance Sheets Current portion of long-term debt $ $ Long-term debt Total $ $ The minimum annual principal payments, in accordance with the loans and credit facilities agreements, as amended, required to be made after December 31, 2012 are as follows: To December 31, $ Thereafter Total $ F-27 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 9.Secured Loans and Credit Facilities - Continued (a) Commerzbank AG: On November 29, 2007, Paragon Shipping Inc. (the "Borrower") entered into a senior secured revolving credit facility with Commerzbank AG that, subject to certain provisions, provided the Company with an amount of up to $250,000,000. On August 12, 2011, the Company entered into an agreement with Commerzbank AG to refinance up to $57,000,000 of the outstanding indebtedness related to this facility and prepaid $10,676,509. On February 8, 2013, the Company entered into an amending and restating agreement and agreed to amended terms with Commerzbank AG, including the deferral of a portion of seven of its scheduled quarterly installments. The main terms and conditions of the loan agreement dated August 12, 2011, as subsequently amended, are as follows: · The loan agreement is secured by a first priority mortgage on the vessels: M/V Sapphire Seas, M/V Pearl Seas and M/V Diamond Seas. · The loan bears interest at LIBOR, plus any mandatory costs, plus a margin of (i) 3.00% at any time during the total deferred amount of the loan remains outstanding and (ii) at all other times 2.35%. · After exercising the deferral option, the outstanding loan amount as of December 31, 2012 of $50,550,000 is required to be repaid in 6 consecutive quarterly installments of $750,000, followed by 1 consecutive quarterly installment of $1,250,000, followed by 12 consecutive quarterly installments of $1,425,000, plus a balloon repayment of $27,700,000 payable simultaneously with the final installment in the third quarter of 2017. Covenants (as defined in the respective loan agreement): · The ratio of EBITDA to net interest expenses shall be applicable and not be less than 2.50:1.00 from January 1, 2015 until December 31, 2015 and 3.00:1.00 thereafter. · The market value adjusted net worth of the Company shall not be less than $75,000,000 until June 30, 2014 and $100,000,000 thereafter. · Maintain liquid assets in an amount of no less than $650,000 per vessel at any time when the Borrower is not paying any dividends or making any other form of distribution, and an amount equal to six months debt service at any time when the Borrower decides to pay dividends or make any other form of distribution. · The ratio of maximum net debt to total assets expressed as a percentage shall not exceed 80%. · The aggregate fair market value of the mortgaged vessels to outstanding loan ratio shall exceed 65% until March 31, 2014, 85% until June 30, 2014, 110% until March 31, 2015, 118% until December 31, 2015 and 120% thereafter. F-28 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 9.Secured Loan and Credit Facilities - Continued (b) Unicredit Bank AG (Bayerische Hypo-und Vereinsbank AG): On November 19, 2007, Paragon Shipping Inc. (the "Borrower") entered into a secured credit facility with Unicredit Bank AG that, subject to certain provisions, provided the Company with an amount of up to $100,000,000. On October 27, 2011, the Company entered into a loan supplemental agreement and agreed to amended terms with Unicredit Bank AG. The Company also agreed to prepay an amount of $7,000,000 that was prepaid on November 2, 2011. In addition, following the sale of M/V Crystal Seas on November 2, 2011, the then outstanding loan amount allocated to the M/V Crystal Seas was fully repaid and the mortgage of the vessel was released. On November 30, 2012, the Company entered into a loan supplemental agreement and agreed to amended terms with Unicredit Bank AG, including the deferral of a portion of eight of its scheduled quarterly installments. The main terms and conditions of the loan agreement dated November 19, 2007, as subsequently amended, are as follows: · The loan agreement is secured by a first priority mortgage on the vessels: M/V Calm Seas and M/V Deep Seas. · The loan bears interest at LIBOR, plus a margin of (i) 2.75% on the outstanding amount of the loan, less any amounts that are deferred, and (ii) 5.00% on the amounts of the loan that have been deferred. · After exercising the deferral option, the outstanding loan amount as of December 31, 2012 of $25,587,000 is required to be repaid in 7 consecutive quarterly installments of $500,000, followed by 8 consecutive quarterly installments of $1,355,500, plus a balloon repayment of $11,243,000 payable simultaneously with the final installment in the third quarter of 2016. Covenants (as defined in the respective loan agreement): · The ratio of total liabilities to EBITDA is waived until December 31, 2013 and thereafter, shall not be greater than 6.00:1.00. · The minimum requirement of market value adjusted net worth of the Company is waived until December 31, 2013 and thereafter, shall not be less than $100,000,000. · Maintain liquid assets in an amount of no less than $750,000 per vessel at all times. · The leverage ratio is waived until December 31, 2013 and thereafter, shall not be greater than 0.75:1.00. · The aggregate fair market value of the mortgaged vessels to outstanding loan ratio is waived until December 31, 2013 and thereafter, shall exceed 110%, subject to further conditions in the event of dividend payment. F-29 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 9.Secured Loan and Credit Facilities - Continued (c) Bank of Scotland Plc: On December 4, 2007, Paragon Shipping Inc. (the "Borrower") entered into a secured revolving credit facility with Bank of Scotland Plc that, subject to certain conditions, provided the Company with an amount of up to $89,000,000. On April 26, 2012, the Company entered into a supplemental agreement and agreed to amended terms with Bank of Scotland Plc. Under the terms of the supplemental agreement, the bank agreed to extend the respective loan agreement from December 9, 2012 to July 9, 2013 and to defer payment of $40,100,000 of the lump sum payment due in December 2012 to 2013, provided the Company is in full compliance with the respective loan agreement as of December 9, 2012, to waive certain covenants for the period commencing on December 31, 2011 and ending on June 30, 2012 and to amend certain covenants. The Company also prepaid an amount of $9,900,000 on May 9, 2012. On November 30, 2012, the Company entered into a second amending and restating agreement and agreed to amended terms with Bank of Scotland Plc, including the extension of the facility to the third quarter of 2015. The Company also agreed to a payment of $2,839,882 in order to facilitate the full and final settlement of the portion of the loan of one of the syndicate members equal to $4,733,136. The advance payment of $2,839,882 was executed on December 10, 2012, resulting in a gain from debt extinguishment of $1,893,254, or $0.31 per basic and diluted common share, that was recorded in the fourth quarter of 2012 (refer to Note 2). The main terms and conditions of the loan agreement dated December 4, 2007, as subsequently amended, are as follows: · The loan agreement is secured by a first priority mortgage on the vessels: M/V Coral Seas and M/V Golden Seas. · The loan bears interest at LIBOR, plus a margin of 2.75%. · The outstanding loan amount as of December 31, 2012 of $36,616,864 is required to be repaid in 6 consecutive quarterly installments of $750,000, followed by 4 consecutive quarterly installments of $1,000,000, plus a balloon repayment of $28,116,864 payable in the third quarter of 2015. Covenants (as defined in the respective loan agreement): · The market value adjusted net worth of the Company shall not be less than $75,000,000. · The leverage ratio shall not exceed 0.80:1.00 until December 31, 2014 and 0.75:1.00 thereafter. · Maintain liquid assets in an amount of no less than $500,000 per vessel at all times. · The aggregate fair market value of the mortgaged vessels to outstanding loan ratio shall be applicable and exceed 65% from March 31, 2013 until September 30, 2013, then 70% until December 31, 2013, 85% until June 30, 2014, 95% until December 31, 2014 and 100% thereafter. F-30 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 9.Secured Loans and Credit Facilities – Continued (d) Bank of Ireland: On March 30, 2009, Paragon Shipping Inc. (the "Borrower") entered into a secured revolving credit facility with Bank of Ireland that provided the Company an amount of up to $30,000,000 for the purpose of refinancing the then existing indebtedness with Bank of Ireland. On November 28, 2012, the Company entered into a loan supplemental agreement and agreed to amended terms with Bank of Ireland, including the extension of the facility to the second quarter of 2017. The main terms and conditions of the loan agreement dated March 30, 2009, as subsequently amended, are as follows: · The loan agreement is secured by a first priority mortgage on the vessel M/V Kind Seas. · The loan bears interest at LIBOR, plus a margin of 2.50%. · The outstanding loan amount as of December 31, 2012, of $14,800,000 is required to be repaid in 6 consecutive quarterly installments of $350,000, followed by 12 consecutive quarterly installments of $1,000,000, plus a balloon repayment of $700,000 payable in the second quarter of 2017. Covenants (as defined in the respective loan agreement): · The ratio of the aggregate financial indebtedness to EBITDA is waived until December 31, 2014 and thereafter, shall not exceed 5.00:1.00. · The minimum requirement of market value adjusted net worth of the Company is waived until December 31, 2014 and thereafter, shall not be less than $50,000,000. · The leverage ratio is waived until December 31, 2014 and thereafter, shall not be greater than 0.80:1.00. · Minimum liquid assets requirement is waived until December 31, 2014 and thereafter, the Borrower shall maintain liquid assets in an amount of no less than $500,000 per vessel at all times. · The fair market value of the mortgaged vessel to outstanding loan ratio is waived until December 31, 2014 and thereafter, shall exceed 110%. (e) HSH Nordbank AG: On July 31, 2008, Paragon Shipping Inc. (the "Borrower") entered into loan with HSH Nordbank that, subject to certain conditions, provided the Company with an amount of up to $51,500,000. On September 1, 2011, the Company entered into a loan supplemental agreement and agreed to amended terms with HSH Nordbank. The Company also agreed to prepay an amount of $10,000,000 that was prepaid on September 6, 2011. On January 22, 2013, the Company entered into a loan supplemental agreement and agreed to amended terms with HSH Nordbank. The main terms and conditions of the loan agreement dated July 31, 2008, as subsequently amended, are as follows: · The loan is secured by a first priority mortgage on the vessel M/V Friendly Seas. · The loan bears interest at LIBOR, plus a margin of 3.00%. · The outstanding loan amount as of December 31, 2012, of $22,125,000 is required to be repaid in 23 consecutive quarterly installments of $375,000, plus a balloon repayment of $13,500,000 payable simultaneously with the final installment in the third quarter of 2018. F-31 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 9.Secured Loan and Credit Facilities - Continued (e) HSH Nordbank AG - Continued Covenants (as defined in the respective loan agreement): · The market value adjusted net worth of the Company shall not be less than $75,000,000 until December 31, 2014 and $100,000,000 thereafter. · The leverage ratio shall not exceed 0.80:1.00 until December 31, 2014 and 0.70:1.00 thereafter. · Maintain liquid assets of an amount equal to at least $500,000 per vessel at all times. · The fair market value of the mortgaged vessel to outstanding loan ratio shall be applicable and exceed 100% from January 1, 2014 until December 31, 2014 and 125% thereafter. (f) HSBC Bank Plc: On July 2, 2010, a secured loan facility was signed with HSBC Bank Plc that, subject to certain conditions, provided the Company with an amount of $22,000,000. On November 30, 2012, the Company entered into a loan supplemental agreement and agreed, subject to several conditions discussed at the end of this note, to amended terms with HSBC Bank Plc. The main terms and conditions of the loan agreement dated July 2, 2010, as subsequently amended, are as follows: · The loan is secured by a first priority mortgage on the vessel M/V Dream Seas. · The loan bears interest at LIBOR, plus a margin of 3.00% until December 31, 2013 and 2.60% thereafter. · The outstanding loan amount as of December 31, 2012, of $18,400,000 is required to be repaid in 31 consecutive quarterly installments of $400,000, plus a balloon repayment of $6,000,000 payable simultaneously with the final installment in the third quarter of 2020. Covenants (as defined in the respective loan agreement): · The ratio of total liabilities to EBITDA is waived until December 31, 2013 and thereafter, shall not exceed 7.00:1.00. · The ratio of EBITDA to interest expense is waived until December 31, 2013 and thereafter, shall not be less than 2.50:1.00. · The market value adjusted net worth of the Company shall be at least $50,000,000 until December 31, 2013 and $100,000,000 thereafter. · The ratio of total liabilities to value adjusted total assets shall be applicable and not greater than 0.80:1.00 from January 1, 2014 until the final maturity of the facility. · The fair market value of the mortgaged vessel to outstanding loan ratio shall exceed 105% until December 31, 2013, 110% until December 31, 2014 and 120% thereafter. F-32 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 9.Secured Loans and Credit Facilities - Continued (g) Nordea Bank Finland Plc: On May 5, 2011, a secured loan facility was signed with a syndicate of major European banks led by Nordea Bank Finland Plc for an amount of up to $89,515,100 to finance 65% of the purchase price of the Company's drybulk newbuilding vessels. Following the conversion of the Company's final Kamsarmax newbuilding contract in August 2011, the Company agreed to reduce the available amount under the respective secured loan facility to $66,911,500. The amended secured loan facility is comprised of four advances, one for each drybulk newbuilding vessel, available upon delivery of each vessel. On May 4 and on June 18, 2012, the Company took delivery of its first two Handysize drybulk vessels; the M/V Prosperous Seas and the M/V Precious Seas, respectively (refer to Notes 4 and 5). Upon the delivery of each of the respective vessels, the Company proceeded with the drawdown of the available loan amount that in the aggregate amounted to $28,908,750. On January 29, 2013, the Company took delivery of its third Handysize drybulk vessel; the M/V Priceless Seas (refer to Notes 4 and 5). Upon the delivery of the M/V Priceless Seas, no additional loan amount was drawn and the respective vessel is not subject to any mortgage. On January 30, 2013, the Company entered into a loan supplemental agreement and agreed to amended terms with Nordea Bank Finland Plc, including the extension of the availability period of the undrawn portion of the facility from July 31, 2013 to April 28, 2014. In addition, the undrawn portion of the secured loan facility relating to the M/V Priceless Seas and the Hull no. 625, was amended to be the lower of $33,802,880 and an amount equal to (i) 65% of the aggregate fair market value of the respective vessels and the already mortgaged vessels, less the outstanding loan amount prior to the proposed drawdown date. Under the facility, the Company is only permitted to drawdown the undrawn portion of the facility if no event of default has occurred or would result from the borrowing of the loan. In addition, the outstanding loan due from Box Ships must be repaid in full before the Company is permitted to draw the undrawn portion of the facility. The main terms and conditions of the loan agreement dated May 5, 2011, as subsequently amended, are as follows: · The loan is secured by a first priority mortgage on the vessels: M/V Prosperous Seas and M/V Precious Seas. · The loan bears interest at LIBOR, plus any mandatory costs, plus a margin of 3.50% until December 31, 2014 and 2.75% thereafter. · The outstanding loan amount as of December 31, 2012, of $27,463,312 is required to be repaid in 18 consecutive quarterly installments of $481,813, plus a balloon repayment of $18,790,678 payable simultaneously with the final installment in the second quarter of 2017. Covenants (as defined in the respective loan agreement): · The Company shall maintain a positive working capital at all times, excluding any balloon repayments of long-term loan facilities. · There is available to the Borrower cash and cash equivalents (including restricted but unpledged cash representing minimum liquidity required to be maintained under any financial indebtedness) which are not subject to any security interest, in an amount of not less than the greater of (i) $10,000,000 or (ii) $750,000 per vessel owned on the last day of the relevant test period. · The ratio of EBITDA to interest expense is waived until December 31, 2014 and thereafter, shall not be less than 2.50:1.00. · The ratio of the aggregate financial indebtedness net of cash and cash equivalents (including restricted but unpledged cash representing minimum liquidity required to be maintained under any financial indebtedness) to EBITDA is waived until December 31, 2014 and thereafter, shall not be greater than 5.00:1.00. F-33 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 9.Secured Loans and Credit Facilities - Continued (g) Nordea Bank Finland Plc - Continued · The ratio of the aggregate financial indebtedness net of cash and cash equivalents (including restricted but unpledged cash representing minimum liquidity required to be maintained under any financial indebtedness) to the market value adjusted total assets shall not exceed 0.80:1.00 until December 31, 2014 and 0.70:1.00 thereafter. · The fair market value of the mortgaged vessels to outstanding loan ratio shall exceed 120% until December 31, 2014 and 130% thereafter. Additional Covenants: Each of the above loan and credit facilities are secured by first priority mortgages on all vessels described in Note 1, other than the M/V Priceless Seas as discussed above, first assignments of all freights, earnings and insurances. They also contain covenants that require the Company to maintain adequate insurance coverage and to obtain the lender's consent before it changes the flag, class or management of the vessels, or enter into a new line of business. The facility includes customary events of default, including those relating to a failure to pay principal or interest, a breach of covenant, representation and warranty, a cross-default to other indebtedness and non-compliance with security documents, and prohibits the Company from paying dividends if the Company is in default on its facilities and if, after giving effect to the payment of the dividend, the Company is in breach of a covenant. In addition, each of the above loan and credit facilities require a minimum balance of cash and cash equivalents to be maintained at all times with the respective lender, ranging from $375,000 to $750,000 per mortgaged vessel, in excess of any additional cash collateral to be maintained, as defined by the respective loan agreements. Certain of the above loan and credit facilities restrict the amount of dividends the Company may pay to $0.50 per share per annum and limit the amount of quarterly dividends the Company may pay to 100% of its net income for the immediately preceding financial quarter. In addition, under the existing loan and credit facilities, the Company is required to maintain minimum liquidity after payment of dividends equal to the greater of the next six months' debt service, $25,000,000 or $1,250,000 per vessel. In addition, according to the supplemental agreement the Company entered into with Bank of Scotland Plc on November 30, 2012 as discussed above, the Company is not permitted to declare or pay any dividends until the maturity of the respective loan agreement. F-34 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 9.Secured Loans and Credit Facilities - Continued Conditions Precedent / Subsequent: Several of the agreements mentioned above that have been entered into subsequent to September 30, 2012, were subject to a number of conditions, including (i) all documentation to be satisfactory completed, (ii) an equity increase of $10,000,000 within 90 days after the signing of the respective documentation and (iii) all lenders agreeing to similar restructuring terms and granting similar waivers and terms. Subsequent to December 31, 2012, the Company finalized the documentation with all of its lenders. In addition, the $10,000,000 raised through the issuance of 4,901,961 newly-issued Class A Common shares to Innovation Holdings, an entity beneficially owned by Mr. Michael Bodouroglou, the Company's Chairman, President and Chief Executive Officer (refer to Note 12), fulfilled the requirement of $10,000,000 equity increase. Based on the above, all conditions precedent and subsequent have been fulfilled and the Company's debt restructuring is finalized and effective from December 31, 2012. Covenants Compliance: Following the finalization of the Company's debt restructuring discussed above and after giving effect to the respective supplemental and restating agreements, the Company regained compliance with all debt covenants with respect to its loan and credit facilities. Other Information: As of December 31, 2012, the Company had no unused facility in respect of the above mentioned secured loans and credit facilities other than the undrawn portion of the syndicated secured loan facility let by Nordea Bank Finland Plc discussed above. The interest cost charged for the years ended December 31, 2010, 2011 and 2012 amounted to $8,994,169, $7,105,730 and $5,673,906, respectively. The capitalized interest for the years ended December 31, 2010, 2011 and 2012 amounted to $0, $260,118 and $611,655, respectively. The weighted average interest rate for the years ended December 31, 2010, 2011 and 2012 was 2.50%, 2.64% and 2.76%, respectively. F-35 Paragon Shipping Inc. Notes to Consolidated Financial Statements (Expressed in United States Dollars – except for share data) 10.Interest Rate Swaps The Company enters into interest rate swap transactions to manage interest costs and the risk associated with changing interest rates with respect to its variable interest rate loans and credit facilities. These interest rate swap transactions fix the interest rates as described below. On March 20, 2012, April 18, 2012, May 4, 2012, June 18, 2012 and July 3, 2012, the Company entered into additional interest rate swap agreements in order to hedge its variable interest rate exposure. As of December 31, 2011 and 2012, the Company's outstanding interest rate swaps had a combined notional amount of $106,100,000 and $81,745,406, respectively. Details of the interest rate swap agreements which were effective during 2012 are outlined below: Interest rate swaps that did not qualify for hedge accounting: Counterparty Effective date Termination date Notional amount As of December 31, 2011 Notional amount As of December 31, 2012 Fixed rate Floating rate A Bank of Scotland Plc December 21, 2007 December 21, 2012 $ $
